Citation Nr: 1410955	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  08-16 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cerebrovascular accident, to include as secondary to hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claim for service connection for residuals of a cerebrovascular accident, to include as secondary to hypertension.  

Although the Veteran requested a Travel Board hearing when he perfected a timely appeal in May 2008, he failed to report for this hearing when it was scheduled in January 2010.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. §  20.704 (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim; however, these documents are duplicative of the documents already associated with the paper claims file, except for an Informal Hearing Presentation (IHP) submitted by the Veteran's representative in February 2014.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's cerebrovascular accident cannot be attributed to active service or a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for cerebrovascular accident, to include as secondary to hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, a May 2007 letter, sent to the Veteran prior to the initial adjudication, provided information as to what evidence was required to substantiate the claim, to include on a secondary basis, and of the division of responsibilities between the VA and the claimant in developing the appeal.  The letter also explained how the VA determined the disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, report of a VA examination, multiple VA outpatient treatment records, and various private treatment records.  The Board has carefully reviewed Veteran's statements and concludes that no available outstanding evidence has been identified.  

Further, the Veteran was afforded a VA examination in July 2007.  In the September 2012 remand, another examination was requested in order to obtain additional information from the Veteran as well as additional information from the examiner.  

The RO scheduled the Veteran for a new examination for his residuals of cerebrovascular accident claim.  However, despite the fact that an October 2012 letter informed the Veteran that failure to report for an examination without good cause would result in the decision of his claim based on the evidence of record, he failed to report to this examination without good cause.  As such, the Board could not receive evidence from such examination.  The October 2012 letter also requested that the Veteran provide additional information, such as more recent private treatment records, in support of his claim.  However, he failed to provide further evidence.     

The U.S. Court of Veterans Appeals (Court) previously held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2013).  

In light of the above, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  As VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

The Veteran makes a claim for service connection for residuals of a cerebrovascular accident, secondary to hypertension.  At the outset, the Board notes that the Veteran is not service-connected for hypertension, and that service connection for hypertension was denied by decision of the Board in September 2012.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Review of the Veteran's claims file shows that the Veteran was diagnosed with cerebrovascular accident in February 2007.  See Pensacola Naval Hospital MRI Report dated February 12, 2007; see also West Florida Rehabilitation Institute Monthly Progress Note from March 9 to April 6, 2007; Veteran's SSA Records.  Because the Veteran has a diagnosis of a cerebrovascular accident, the first element of service connection has been established.  

With regard to the second element of service connection, which is the in-service incurrence or aggravation of an injury or disease, the Board notes that a review of the Veteran's STRs shows no complaints or treatment for cerebrovascular accident while in service.  Nothing in the claims file suggests that the Veteran had this condition while in service.  As a result, direct service connection is not warranted because the second element of service connection is not met.  

The Board notes that the Veteran himself does not allege that his cerebrovascular accident was incurred in or is a direct result of his active service.  Instead, the Veteran asserts that service connection should be granted as secondary to hypertension.  

As noted above, the first element of secondary service connection is the presence of a disability.  This element is already met because the Veteran has a diagnosis of cerebrovascular accident.  

The Board notes, however, that although the first element is met, the second element of secondary service connection is not met because the Veteran does not have a service-connected disability, which caused his cerebrovascular accident.  
A July 2007 VA examination shows the Veteran's diagnosis of hypertension, diagnosed in September 2000, six years after service.  As such, the examiner opined that the Veteran's hypertension was less likely than not related to service.  As noted above, another examination was order for additional information, to include a rationale for the above opinion.  

Furthermore, a September 2012 Board decision concluded that the Veteran's hypertension was not service-connected because there was no evidence showing that the Veteran was diagnosed as having or being treated for hypertension during active service, or within the first post-service year.  Because the Veteran did not disagree with the Board's decision, this decision became final.  

As a result, because the Veteran's hypertension is not a service-connected disability, service connection for cerebrovascular accident on a secondary basis is not warranted.  The Board notes that because the second element is not met, no nexus opinion is necessary.

The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (rheumatic fever is not a condition capable of lay diagnosis).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Here, the Veteran is competent to recognize certain effects associated with a cerebrovascular accident.  However, because a cerebrovascular accident is a complex disorder not capable of lay diagnosis under the circumstances of this case, and involves complex medical determinations aided by objective medical testing, the Board finds that the Veteran's lay statements as to an in-service diagnosis and nexus opinion lack probative value and cannot sustain a grant of service connection.   

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a cerebrovascular accident, to include as secondary to hypertension, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


